DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
1.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Appropriate correction is required. 
Claim Objections
2.	The claims are objected because of the following reasons: 
	Re claim 1, line 8: delete “fromed” and insert --formed--.
	Re claim 2, line 2: delete “fromed” and insert --formed--.
	Appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-9, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okumura (US 2013/0082284).
	Re claim 1, Okumura teaches, Fig. 1, [0045, 0054], an electronic circuit having a first terminal (at 41) and a second terminal (at 42), the electronic circuit comprising: 
-a plurality of diodes (11a, 21) connected in parallel, the plurality of diodes including a first diode (11a) and a second diode (21) that respectively have applied thereto a first forward voltage and a second forward voltage, the second forward voltage (Vf2) being higher than the first forward voltage (Vf1), wherein 
-a first path and a second path are formed from the first terminal (41), respectively via the first diode and the second diode, to the second terminal (42), and 
-an inductance (between 11a & output line 18) of the first path is larger than an inductance (between 21 & 18) of the second path. 

    PNG
    media_image1.png
    274
    620
    media_image1.png
    Greyscale


Re claim 2, Okumura teaches a plurality of paths are formed extending from the first terminal (41) to the second terminal (42), respectively via the plurality of diodes (11a, 21), and between any two of the plurality of diodes (on each module), of which one has a lower forward voltage than the other, the path extending via the one diode has a larger inductance than the path extending via the other diode (Fig. 1).
Re claim 3, Okumura teaches the inductance of each of the first and second paths is an inductance on an anode side of said each path [0042, 0045]. 
Re claim 4, Okumura teaches, Fig. 1, [0045, 0054], a semiconductor module having a first terminal (at 41) and a second terminal (at 42), comprising: 
-an electronic circuit that includes a plurality of diodes (11a, 21) connected in parallel, the plurality of diodes including a first diode (11a) and a second diode (21) that respectively have applied thereto a first forward voltage and a second forward voltage, the second forward voltage (Vf2) being higher than the first forward voltage (Vf1), wherein 
-a first wiring member forming a first path from the first terminal (41) via the first diode (11a) to the second terminal (42), and
-a second wiring member forming a second path from the first terminal via the second diode (21) to the second terminal (42), an inductance (between 11a & output line 18) of the first wiring member is larger than an inductance (between 21 & 18) of the second wiring member. 

    PNG
    media_image1.png
    274
    620
    media_image1.png
    Greyscale

Re claims 5 & 7, Okumura teaches a substrate (8) on which the electronic circuit (module 2) is mounted, wherein the first wiring member (31) for the first path includes a first conductive wire disposed on the substrate and connecting the first or second terminal to the first diode (11a), the second wiring member (32) for the second path includes a second conductive wire or second wiring pattern disposed on the substrate and connecting the first or second terminal to the second diode (21), and an inductance of the first conductive wire (31, with L1, 2) is larger than an inductance of the second conductive wire (32 with L2) (Fig. 2).
Re claims 6 & 8, Okumura teaches satisfying at least one of the following conditions (1) and (2): (1) the first conductive wire (31) has a greater total length than the second conductive wire or second wiring pattern (32) (Fig. 2); and (2) the first conductive wire has a smaller cross-sectional area than the second conductive wire.
Re claim 9, Okumura teaches the plurality of diodes have a same structure (11a or 21). 
Re claim 11, Okumura teaches a plurality of said semiconductor modules (2, 3) of claim 4, connected in parallel between a pair of terminals (41, 42), wherein a plurality of paths extending from one to the other of the pair of terminals (46, 47), respectively via the plurality of semiconductor modules, and between any two of the plurality of said semiconductor modules, of which one has a lower forward voltage applied thereto than the other (based on Vf1, Vf2), the path extending via the one semiconductor modules has a larger inductance than the path extending via the other semiconductor module (based on L1 & L2 vs L2 and/or L5 & L6 vs L6) (Fig. 1). 
Re claim 12, Okumura teaches, Fig. 6, [0042, 0045, 0048, 0054], an electronic circuit having a first terminal (41) and a second terminal (43), the electronic circuit comprising: 
-a plurality of switching elements (11-14) connected in parallel, the plurality of switching elements including a first switching element (11) and a second switching element (12) that respectively have applied thereto a first ON voltage and a second ON voltage, the second On voltage being higher than the first ON voltage (based on Vf1, Vf2), wherein
-a first path and a second path are formed from the first terminal (41), respectively via the first and second switching elements, to the second terminal (43), and 
-an inductance (between L1 and L3) of the first path is larger than an inductance (between 12 and 43) of the second path. 

    PNG
    media_image2.png
    658
    855
    media_image2.png
    Greyscale

4.	Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaya et al. (US 2009/0206812).
Re claims 1 & 4, Sasaya teaches, Fig. 1, abstract, [0044, 0048, 0065, 0133], an electronic circuit having a first terminal (49) and a second terminal (48), the electronic circuit comprising: 
-a plurality of diodes (42H, 43H) connected in parallel, the plurality of diodes including a first diode (43H) and a second diode (42H) that respectively have applied thereto a first forward voltage and a second forward voltage, the second forward voltage (forward threshold voltage) being higher than the first forward voltage, wherein 
-a first path and a second path (first & second communication paths & wirings P1a, P2a) are formed from the first terminal (41), respectively via the first diode (43H) and the second diode (42H), to the second terminal (42), and 
-an inductance of the first path (with 44H) is larger than an inductance of the second path (with no inductance). 
Note: communication paths also considered as wiring members of claim 4. 

    PNG
    media_image3.png
    420
    534
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okumura in view of Kubouchi et al. (US 2018/0034362).
The teachings of Okumura have been discussed above. 
Re claim 10, Okumura does not explicitly teach the plurality diodes are made of silicon carbide (SiC). 
Kubouchi teaches “the diodes 303 and 304 include silicon diodes, silicon carbide diodes” [0094]. 
As taught by Kubouchi, one of ordinary skill in the art would utilize the above teaching to obtain diodes made of SiC as claimed, because the forward voltage can be reduced during a normal operation. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Kubouchi in combination Okumura due to above reason. 
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        9/14/22